DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17, 32 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the said charged particle source arrangement is secured to said frame at only said second frame part among said first frame part and said second frame part”. There is insufficient support for said limitation in the specification. The charged particle source arrangement shown in the applicant’s Fig. 2A is secured to both said first frame part 201 and said second frame part 202 as shown in Fig. 3A. As such, said limitation lacks sufficient support.
Claims 3-17, 32 and 35-36 are rejected for being dependent on claim 1.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 14-15 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US PUB. 2008/0067477).

a frame (7 & 29 – one of the ordinary skill would find it obvious to read said components as frame) including a first rigid frame part 7, a second rigid frame part 29, and one or more rigid support members (41 with screws) which are arranged between and rigidly connected to said first frame part and said second frame part (7 & 29, see Fig. 1); 
a charged particle source arrangement (one of the ordinary skill would find it obvious to read the housing/space containing components 4, 20, 9, 31-32 & 19 as charge particle source arrangement) for generating a charged particle beam 1 (note ion source 1 generated out of said charged particle source arrangement in Fig. 1), wherein said charged particle source arrangement is arranged at said second frame part 29 (note portion arranged at second frame part 29, Fig. 2); and said charged particle source arrangement is secured to said frame at only said second frame part among said first frame part and said second frame part (note charged particle source arrangement components 4, 20, 9, 31-32 & 19 secured to both first and second frame parts 7 & 29 in Fig. 3A);
a power connecting assembly (10 and portion of 2) arranged at said first frame part 7 (Fig. 1-2), 
wherein said charged particle source arrangement (housing/space containing 4, 20, 9 & 19) is electrically connected to said power connecting assembly (10 and portion of 2) via electrical wiring 5, see Fig. 1-2 & Fig. 4, note charge conductive layer/electrical wiring 5 electrically connecting to power source 10, Fig. 1-2).

Regarding claim 5, Nishino teaches the charged particle source module of claim 1, wherein said power connecting assembly is rigidly connected to said first frame part, and said charged particle source arrangement is rigidly connected to said second frame part (Fig. 2 and respective text).  
Regarding claim 14, Nishino teaches the charged particle source module of claim 1, wherein the electrical wiring is flexible electrical wiring (Fig. 2 and respective text).  
Regarding claim 15, Nishino teaches the charged particle source module of claim 1, wherein said electrical wiring comprises one or more wires with a service loop (Fig. 2 and respective text).  
Regarding claim 35, Nishino teaches the charged particle source module of claim 1, wherein said second frame part is downstream from said first frame part (it would have been obvious to read 29 as first part and 7 as second part to read a downstream direction).
Allowable Subject Matter
Claim 37 is allowable.

Claims 3, 6, 9-13, 16-17, 31-32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner 
Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive. The prior art continues read on the claim structural features (see rejection above and see illustration below).

    PNG
    media_image1.png
    994
    936
    media_image1.png
    Greyscale


As such, the prior art teaches the claim limitations and the argument is not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894